NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
                                              
  
 

                United States Court of Appeals
                               For the Seventh Circuit 
                               Chicago, Illinois 60604 
                                            
                               Argued October 6, 2016 
                              Decided December 12, 2016 
                                            
                                        Before 
 
                       DIANE P. WOOD, Chief Judge 
                        
                       FRANK H. EASTERBROOK, Circuit Judge
                        
                       DANIEL A. MANION, Circuit Judge 
                        
 
No. 16‐1615 
 
UNITED STATES OF AMERICA,                        Appeal from the United States District 
      Plaintiff‐Appellee,                        Court for the Central District of Illinois. 
                                                  
      v.                                         No. 15‐CR‐40040‐001 
                                                  
BOBBY JAMES MCCAW,                               James E. Shadid, 
      Defendant‐Appellant.                       Chief Judge. 
                                              

 

                                        ORDER 

      Late one night at a bar, a Rock Island police officer, acting on a tip from the bar 
owner, approached a patron, Bobby McCaw, and grabbed a firearm from his waistband. 
The rub was this: McCaw was a felon. Federal charges for possessing a firearm 
unlawfully as a felon followed under 18 U.S.C. § 922(g)(1). McCaw conditionally 
pleaded guilty and was sentenced to 37 months’ imprisonment. He now challenges the 
No. 16‐1615                                                                          Page 2 
 
district court’s denial of his motion to suppress the firearm. He urges that the police 
officer lacked reasonable suspicion for the stop‐and‐frisk, and thus that the officer 
unlawfully seized his firearm. We conclude that the district court was entitled on this 
record to uphold the officer’s action and therefore affirm its judgment.   
                                             I 
        The key events of the night in question were described by Rock Island Police 
Officer Justin Holmes, the only witness to testify at McCaw’s suppression hearing. Kyle 
Peters, the owner of a bar called the Daiquiri Factory, had texted Holmes, a member of 
Rock Island’s downtown police unit, to let Holmes know that he was concerned that a 
patron might be carrying a gun. Peters, like most bar owners in downtown Rock Island, 
had the personal cell phone numbers of the officers in this unit. The nature of Holmes’s 
relationship with Peters is not clear; at the suppression hearing Holmes said only that 
Peters “was … known” to him before that night. Holmes did not respond immediately 
to the text, and so Peters sent a bar employee to track him down.   
      After the bar employee delivered the message to Holmes, the latter went to the 
bar and met with Peters. Peters confirmed that he thought that a bar patron was armed 
and said that two other patrons had told him “that a [white] guy wearing a black 
basketball cap and a gray shirt had a handgun in his waistband.” Peters did not offer 
any reason why these patrons knew this information. He just pointed at McCaw, who 
was on the dance floor. Holmes then walked toward McCaw.   
       As Holmes approached, McCaw turned away and toward the bar’s counter. 
Holmes then “put [his] hands on the side of [McCaw’s] hips … pretty much his 
waistband on the sides.” Holmes said he touched McCaw in this manner to get his 
attention and, at the same time, to determine whether he had a gun tucked into his 
waistline. McCaw moved his right hand to the front of his waistband; Holmes followed 
his motion and felt a gun. Holmes pressed the gun against McCaw’s body. Aided by 
two officers who had accompanied him to the bar, Holmes pushed McCaw to the 
ground, grabbed the gun, and handcuffed him. The gun, a Zastava 9‐millimeter pistol, 
contained a fully‐loaded magazine. 
         The government charged McCaw, who previously had been convicted of a 
felony, with knowingly possessing a firearm in violation of 18 U.S.C. § 922(g)(1). 
McCaw moved to suppress the firearm as unlawfully seized. His theory was that Florida 
v. J.L., 529 U.S. 266, 271 (2000), required Holmes to corroborate the secondhand tips 
before conducting a Terry stop.   
No. 16‐1615                                                                     Page 3 
 
       The district judge, adopting the findings and recommendation of a magistrate 
judge, denied McCaw’s motion to suppress. The magistrate judge gave three reasons for 
concluding that Holmes had reasonable suspicion to pat down McCaw:   
       1)  Kyle  Peters  personally  relayed  the  information  he  received  to  Officer 
       Holmes, thereby vouching for the credibility of the information he received; 
       2) two  separate  customers  reported  to  Peters,  who  in  turn  reported  to 
       Officer Holmes, that a man fitting McCaw’s description had a firearm in his 
       waistband; 3) the allegation of illegally possessing a firearm in a crowded 
       bar late at night concerned ongoing criminal activity presenting a risk to the 
       patrons warranting quick action.   
The magistrate judge thought that Holmes’s ability to assess Peters’s credibility and to 
hold him accountable if the tips were fabricated reduced the likelihood that the tips 
were false and supported a finding of reasonable suspicion. The judge bolstered these 
points by referring to this court’s decision in United States v. Robinson, 537 F.3d 798 (7th 
Cir. 2008), in which we held that reasonable suspicion can be established by police 
corroboration of an anonymous secondhand tip reported by a known person and by an 
evaluation of this person’s credibility. Id. at 801–02. Because reasonable suspicion 
existed for the frisk, the magistrate judge did not need to decide whether Holmes’s 
confiscation of McCaw’s firearm was an unlawful seizure. (There was no dispute that 
the frisk made the existence of the gun obvious.)   
      McCaw conditionally pleaded guilty to possessing a firearm unlawfully. He was 
sentenced to 37 months’ imprisonment and three years’ supervised release.     
                                               II 
       We consider de novo the question whether Holmes had reasonable suspicion to 
frisk McCaw. United States v. Hampton, 585 F.3d 1033, 1038 (7th Cir. 2009). Police may 
conduct an investigatory stop without a warrant when the officer can identify “specific 
and articulable facts” suggesting that criminal activity may be occurring. Terry v. Ohio, 
392 U.S. 1, 21 (1968). Reasonable suspicion “is a commonsense, nontechnical concept 
that deals with the factual and practical considerations of everyday life on which 
reasonable and prudent people, not legal technicians, act.” United States v. Lawshea, 461 
F.3d 857, 859 (7th Cir. 2006) (internal citation and quotation marks omitted). In 
evaluating whether an officer had reasonable suspicion to conduct a Terry stop, we 
consider “the totality of the circumstances known to the officer at the time of stop.” Id. 
      McCaw argues that the magistrate judge misapplied Robinson to this case 
because Holmes, unlike the officers in Robinson, did not corroborate the reliability of the 
bar owner’s tip (much less anything about the unidentified customers) and therefore 
No. 16‐1615                                                                         Page 4 
 
did not have reasonable suspicion to frisk McCaw. We held in Robinson that 
secondhand tips can form the basis for reasonable suspicion if the party reporting the 
secondhand tips is credible and the police corroborate the tips. Robinson, 537 F.3d at 801–
02. McCaw contends that Holmes lacked any basis to assess the reliability or source of 
the secondhand accusations that McCaw had a concealed gun. According to McCaw, 
Holmes therefore did not have reasonable suspicion to conduct a Terry stop even if he 
knew Peters and trusted him. McCaw also disputes the government’s contention that 
the information relayed by Peters was sufficiently corroborated by two different 
patrons who reported that McCaw had a gun.   
        These are serious arguments, but we think that McCaw is reading too much into 
Robinson. That decision did not quantify how much corroboration of secondhand tips, if 
any, is necessary to establish reasonable suspicion. See Robinson, 537 F.3d at 801–02. In 
Robinson, the officers knew the people who had relayed information about the 
defendant, could assess their credibility, and could corroborate their information 
through other means such as their personal observations of the defendant, their 
knowledge of his criminal background, and the high‐crime history of the area where he 
was found. Id. The record here is admittedly not as complete. Peters gave Holmes far 
less information to go on. Holmes did not know McCaw’s criminal history, did not see 
any sign of a gun in McCaw’s pants, and did not identify the bar as a site of regular 
criminal activity. Further, the fact that two patrons, not just one, ascribed a gun to 
McCaw did not necessarily corroborate Peters’s report because the patrons could have 
colluded to provide a false report or obtained their information from an erroneous 
source. Nevertheless, as Robinson suggests, the reliability of a secondhand tip can be 
bolstered by an officer’s familiarity with a source who he knows has no reason to 
prevaricate. See id. at 802. 
        On the other hand, facts similar to those we face here were present in United 
States v. Hopes, 286 F.3d 788 (5th Cir. 2002). There the Fifth Circuit held that police 
officers had reasonable suspicion to frisk a suspect for weapons in a halfway house 
based on the reliability of the manager’s report of a secondhand tip. Id. at 790. The court 
noted that the house manager, with whom the officers “had dealt reliably with … many 
times,” identified the suspect as possibly having a gun. Id. at 788, 790. In addition, the 
manager “could be held accountable if the tip proved to be fabricated.” Id. at 790.   
       Hopes supports the conclusion that Holmes’s familiarity with Peters and his 
opportunity to evaluate Peters’s credibility face‐to‐face reasonably allowed him to 
assess the reliability of the secondhand tips. See Adams v. Williams, 407 U.S. 143, 147 
(1972) (declaring that “a credible informant warn[ing] of a specific impending crime” 
can be sufficient to support a Terry stop). Furthermore, as a bar owner Peters had an 
No. 16‐1615                                                                         Page 5 
 
incentive to report only reliable tips. He would have had no reason to facilitate police 
harassment of his customers.   
        McCaw counters that Hopes is not consistent with the Supreme Court’s opinion 
in Florida v. J.L., supra. In J.L., the Court ruled that an anonymous tip that does not 
reveal how the tipster knows of alleged illegal activity must be adequately corroborated 
by police to establish reasonable suspicion. Id. at 270. McCaw believes that Hopes 
“nullif[ied] J.L.” by crediting a known person’s tip, which itself did no more than repeat 
uncorroborated secondhand information. McCaw sees this as indistinguishable from a 
more conventional uncorroborated tip of an anonymous person.   
       We already have explained why we are not persuaded by McCaw’s challenge to 
Hopes, at least insofar as it is a broadside attack on secondhand information. In Robinson, 
we concluded that a police officer’s personal interactions with a familiar person can 
lend reliability to his report of secondhand tips. Robinson, 537 F.3d at 802. Robinson 
emphasized that secondhand sources are not inevitably unaccountable: police officers 
can often trace false secondhand tips back to the persons who originated them. Id.   
          McCaw alternatively tries to distinguish Hopes by arguing that the officers there 
corroborated the anonymous secondhand tip, but Holmes did not. In Hopes, unlike 
McCaw’s case, the suspect acted in an “alarmed” manner once officers approached him. 
The officers knew that the halfway house served former convicts in a dangerous 
neighborhood, and the halfway house manager reported that Hopes “had an 
altercation” with another resident before the officers arrived. See Hopes, 286 F.3d at 788, 
790.     
       Even though Holmes did not corroborate the secondhand tips, as did the officers 
in Hopes, see id. at 790, there was enough other evidence to support reasonable 
suspicion for purposes of a Terry stop. That evidence included Peters’s reporting of the 
secondhand tips; his incentive to report only accurate tips; the lack of any evidence 
indicating that the two customers who spoke to Peters had colluded; the late hour (1:45 
a.m. or so); and the risk that there was an ongoing threat. We acknowledge that this is a 
close case, and that reasonable suspicion cannot be created by nothing more than an 
anonymous secondhand tip containing conclusory allegations of criminal activity and a 
physical description of a suspect’s appearance. J.L., 529 U.S. at 272. But if a tip is 
reported by a person whom the police know and regard as credible, it is possible 
(depending always on the surrounding facts) that they can establish reasonable 
suspicion. The critical point is the need to ensure that the police have a sufficient factual 
basis for concluding that crime may be afoot, and that the police, not tipsters, decide 
which tips are sufficiently reliable enough to support further action.       
No. 16‐1615                                                                          Page 6 
 
        McCaw next asserts that the magistrate judge erred in concluding that the 
particular crime alleged in the tip, illegal gun possession, supported a finding that 
Holmes had reasonable suspicion to stop him. As McCaw points out, the idea that there 
is a so‐called “firearm exception,” under which a Terry stop is permissible based on bare 
allegations of illegal gun toting, was squarely rejected by the Supreme Court in J.L. 529 
U.S. at 272. Such an exception would invite harassment and abuse of law‐abiding gun 
owners. Id. at 272–73.   
        The problem with this argument is that the magistrate judge did not apply a 
firearm exception. Nothing in J.L. bars district courts from taking into account the 
nature of criminal activity alleged by tipsters into their assessments of reasonable 
suspicion. Illegal gun possession is just one form of potentially relevant criminal 
activity. In addition, McCaw’s argument ignores Holmes’s belief that McCaw was 
engaging in criminal activity at the bar. “[W]hen the police believe that a crime is in 
progress … action with fewer procedural checks in advance can be reasonable.” United 
States v. Wooden, 551 F.3d 647, 650 (7th Cir. 2008). 
                                            III 
       Because Holmes had reasonable suspicion to frisk McCaw, we do not consider 
whether Holmes “seized” McCaw when he grabbed McCaw’s waistline. We AFFIRM 
the judgment of the district court.